Incoming, Inc. 8-K/A Exhibit 3.1 DEAN HELLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684 5708 Website: secretaryofstate.biz Entity #: E0938562006-9 Document Number: 20060822651-32 DateFiled: 12/22/2006 2:44:16 AM In the office of Articles of Incorporation (PURSUANT TO NRS 78) DeanHeller Secretary of State Important. Read attached instructionsbefore completing form. ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: INCOMING, INC. 2. Resident Agent Name and Street Address: (check only one box) STATE AGENT AND TRANSFER SYNDICATE, INC. Name Street Address CARSON CITY City NEVADA 89703-4934 Zip Code Optional Mailing Address City State Zip Code 3. Shares: (number of shares corporation is authorized to issue) Number of shares with par value:75,000,000Par value: $.001 Number of shares without par value: 4. Names & Addresses, of Board of Directors/Trustees: (each Director/Trustee must 1.MR. YURY NESTEROV Name Street Address CARSON CITY City NEVADA State 89703-4934 Zip Code be a natural person at least 18 years of age; attach 2. additional page if more than Name two directors/trustees) Street Address City State Zip Code 3. Name Street Address City State Zip Code 5. Purpose: (Optional see instructions) The purpose of this Corporation shall be; 6. Names, Address and Signature of Incorporator, (attach additional page if more than one incorporator) Tristin Alishio for State Agent and Transfer Syndicate, Inc. Name Signature CARSON CITY NV 89703-4934 Address City State Zip Code 7. Certificate of Acceptance of Appointment of Resident Agent: I hereby accept appointment as Resident Agent for the above named corporation. 12/22/06 Date Authorized Signature of R. A. or On Behalf of R. A. Company This form must be accompanied by appropriate fees See attached fee schedule NUMBER OF PAGES ATTACHED I Nevada Secretary of State NRS 78 Articles Revised: 3-10-11 Addendum to the ARTICLES OF INCORPORATION OF INCOMING, INC. PARAGRAPH THREE SHARES The amount of the total authorized capital of this corporation is $75,000 as 75,000,000 shares each with a par value of one mill ($.001). Such shares are non-assessable. In any election participated in by the shareholders, each shareholder shall have one vote for each share of stock he owns, either in person or by proxy as provided by law. Cumulative voting shall not prevail in any election by the shareholders of this corporation. PARAGRAPH EIGHT ELIMINATING PERSONAL LIABILITY Officers and directors shall have no personal liability to the corporation or its stockholders for damages for breach of fiduciary duty as an officer or director. This provision does not eliminate or limit theliability of an officer or director for acts or omissions which involve intentional misconduct, fraud or a knowing violation of law or the payment of distributions in violation of NRS 78.300. PARAGRAPH NINE AMENDMENT OF ARTICLES OF INCORPORATION The articles of incorporation of the corporation may be amended from time to time by a majority vote of all shareholders voting by written ballot in person or by proxy held at any general or special meeting of shareholders upon lawful notice.
